Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 1 of 22 PagelD 2846

  

FILED
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA MOOR IS PH 5: 20
JACKSONVILLE DIVISION
cise US MT Laer T
iS cota o Ae

UNITED STATES OF AMERICA CASE NO. 3:19- cr-192(81) -J) -20IRK

V. 18 U.S.C. § 371
. 18 U.S.C. § 922(a)(6)
FAN YANG 18 U.S.C. § 1001(a)
SUPERSEDING INDICTMENT
The Grand Jury charges:
BACKGROUND

1. Defendant FAN YAN G was born in the People’s Republic of
China (or PRC) in or about 1985, entered in the United States in or about
1999, and became a U.S. citizen in or about 2006. After becoming a U.S.
citizen, FAN YANG retained his PRC passport. FAN YANG enlisted in the
U.S. Navy in or about 2005 but was subsequently honorably discharged in or
about 2007. After attending college and obtaining a bachelor’s degree in
electrical engineering, FAN YANG then reenlisted into the Navy in or about
July 2012 to attend Officer Candidate School. After FAN YANG received
his commission as an officer, he trained to become a naval flight officer,
obtained a Top Secret security clearance, and was eventually transferred in or
about November 2014 to Naval Air Station Jacksonville. He has resided in
the Middle District of Florida since that time. FAN YANG holds the rank of _

Lieutenant.
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 2 of 22 PagelD 2847

2. YANG YANG was born in the PRC in or about 1985. After
emigrating to the United States, she married FAN YANG in or about 2013
and moved with him to the Middle District of Florida in or about November
2014. YANG YANG became a U.S. citizen in or about 2016.

3. GE SONGTAO is a resident of the PRC and not a U.S. citizen.
He identified himself in a U.S. visa application as the chairman of Shanghai
Breeze Technology Co. Ltd. (Shanghai Breeze), a company headquartered in
Shanghai, PRC. On or about September 26, 2016, GE SONGTAO was
issued a B1/B2 U.S. visa. A B1/B2 visa is a nonimmigrant visa that permits
temporary entry into the United States for business and tourism purposes.
GE SONGTAO has travelled to the United States on numerous occasions,
including in or about July 2018.

4. ZHENG YAN is a resident of the PRC and not a U.S. citizen.
ZHENG YAN is GE SONGTAO’s employee. ZHENG YAN has travelled
to the United States on numerous occasions, including in or about July 2018.

5. BQ Tree LLC is a Florida limited liability company that YANG
YANG incorporated in or about May 2015. Both FAN YANG and YANG
YANG have BQ Tree LLC business cards, which identify them as consultants
for the company. Both FAN YANG and YANG YANG have used email

accounts with the domain @bqtree.com to conduct business on behalf of BQ

2
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 3 of 22 PagelD 2848

Tree LLC.

6. In or about April 2017, FAN YANG used his @bqtree.com
email account to communicate with a company that offered firearms
instruction in the Orlando, Florida area. FAN YANG stated that BQ Tree
LLC was a consulting firm that focused on bringing Chinese businesses and
U.S. businesses together. He explained that his company had a client in
China that wanted to bring Chinese citizens to the United States for “firearm
tourism.” FAN YANG and a representative of the firearms instruction
company traded emails about this project, and FAN YANG eventually added
YANG YANG as a “cc” to the exchange, explaining that she would be
handling the Chinese client’s travel.

7. BQ Tree LLC has corporate bank accounts with at least two
financial institutions. YANG YANG has signatory authority over those
accounts. BQ Tree LLC’s account application with one such institution
describes BQ Tree LLC’s business as an online office products and cellphone
accessories retailer/wholesaler. The largest source of funding for BQ Tree
LLC’s bank accounts are transfers from GE SONGTAO’s company, Shanghai
Breeze. Between in or about November 2016 and in or about August 2019,
bank accounts in the name of either BO Tree, LLC or YANG YANG received

approximately $205,270 in transfers from Shanghai Breeze and ZHENG

3
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 4 of 22 PagelD 2849

YAN. Some of the money transferred into the BQ Tree LLC bank accounts
was, in turn, transferred into the personal bank accounts of YANG YANG
and FAN YANG and then used primarily for personal expenses.

8. At FAN YANG’s request, GE SONGTAO has paid YANG
YANG as an employee of Shanghai Breeze. On or about November 10,
2016, YANG YANG executed an employment contract with Shanghai —
Breeze. The contract was signed by GE SONGTAO on behalf of his
company. Under the terms of the contract, during a probationary period,
Shanghai Breeze agreed to pay YANG YANG a monthly salary of $3,000,
which would increase to $5,000 per month after the probationary period. The
contract describes YANG YANG’s duties as handling business operations,
conducting business negotiations, collaborating with other factories, declaring
products at customs, and conducting other business for Shanghai Breeze in the
United States.

9. Since 2016, YANG YANG, GE SONGTAO, and ZHENG
YAN have frequently communicated via email. Between in or about
November 2016 and in or about September 2019, YANG YANG has sent or
received approximately 400 emails to or from GE SONGTAO or ZHENG
YAN. These emails generally concern GE SONGTAO’s efforts to purchase

U.S.-manufactured vessels that have both civilian and military applications.

4
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 5 of 22 PagelD 2850

10. FAN YANG’s communications with GE SONGTAO predate
YANG YANG’s. FAN YANG and GE SONGTAO began communicating
over the internet no later than in or about 2008. In addition to electronic
communications, FAN YANG and GE SONGTAO have met in person on
several occasions, beginning no later than in or about 2013. They have met,
among other places, near military installations in Jacksonville and Pensacola,
Florida.

11. FAN YANG has attempted to hide from his Navy supervisors
his and YANG YANG’s relationship with GE SONGTAO and ZHENG
YAN. For example, on or about July 9, 2018, FAN YANG submitted a
NAVPERS 1336/3 (Rev. 02-2011) Special Request/ Authorization Form, a
document used by Navy personnel to request time off from work. FAN
YANG ’s form requested time off from July 12 to July 16, 2018, for the stated
purpose of taking his family to “Disney” for the weekend. Rather than taking
their family to a Disney amusement park, however, FAN YANG and YANG
YANG flew from Jacksonville, Florida to Sioux City, Iowa on or about July
13, 2018, met with GE SONGTAO and ZHENG YAN, and then made the

return trip to Jacksonville on or about July 15, 2018.
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 6 of 22 PagelD.2851

COUNT ONE
(Conspiracy to Violate Federal Firearms Laws)

Od. The Grand Jury realleges and incorporates by reference the

allegations in paragraphs 1 through 11 of the above Background section as

though fully set forth herein.
I. The Agreement
2. From an unknown date, but beginning no later than in or about

March 2017 and continuing through on or about October 17, 2019, in the
Middle District of Florida, and elsewhere, the defendant,.

FAN YANG,
did knowingly and willfully conspire with other persons, both known and
unknown to the Grand Jury, to commit offenses against the United States,
specifically:

(i) knowing possession of firearms, specifically a Sig Sauer pistol and a
Glock pistol, in and affecting interstate and foreign commerce by a
person who knew he was an alien who had been admitted to the United
States under a nonimmigrant visa, in violation of 18 U.S.C. § 922(g)(5);

(ii) willfully transferring, giving, and delivering firearms, specifically a
Sig Sauer pistol and a Glock pistol, to a person whom the transferor
knew, and had reasonable cause to believe, did not reside in the State in
_ which the transferor resided when neither the transferor nor the person
who received the firearm was a licensed firearms dealer, importer,
manufacturer, or collector, in violation of 18 U.S.C. § 922(a)(5); and

(iii) knowing disposal of firearms, specifically a Sig Sauer pistol and a
Glock pistol, to a person whom the transferor knew, and had

6
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 7 of 22 PagelD 2852

reasonable cause to believe, was an alien who had been admitted to the

United States under a nonimmigrant visa, in violation of 18 U.S.C. §

922(d)(5).

IJ. Manner and Means

3. It was part of the conspiracy that FAN YANG, a resident of the
State of Florida, would and did purchase a Sig Sauer pistol and a Glock pistol
for GE SONGTAO, a resident of the PRC and an alien admitted to the
United States under a nonimmigrant visa.

4. It was further part of the conspiracy that GE SONGTAO would
and did take actual possession of the Sig Sauer pistol and Glock pistol when in
the United States.

5. It was further part of the conspiracy that YANG YANG would
and did arrange to store the pistols when GE SONGTAO was not in the
United States.

6. It was further part of the conspiracy that GE SONGTAO would
and did pay FAN YANG and YANG YANG for the purchase and storage of
the pistols.

7. It was further part of the conspiracy that the conspirators would
and did engage in acts and make statements to promote and achieve the

objects of the conspiracy and to hide and conceal the purposes of the

conspiracy and the acts committed in furtherance thereof.
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 8 of 22 PagelD 2853

8.

Il. Overt Acts

In furtherance of the conspiracy and to effect the objects of that

conspiracy, the following overt acts, among others, were committed by FAN

YANG, YANG YANG, or GE SONGTAO, or other conspirators in the

Middle District of Florida and elsewhere:

a)

b)

d)

On or about March 20, 2017, GE SONGTAO’s company, Shanghai
Breeze, wired $40,000 to a bank account of FAN YANG and
YANG YANG’s company, BQ Tree LLC.

On or about March 30, 2017, FAN YANG purchased a Sig Sauer
pistol for approximately $1,049 from a business in Phoenix, Arizona
and directed that it be shipped to an engraving business in Union,
Michigan. |

On or about April 25, 2017, FAN YAN G paid approximately $159
to have the Sig Sauer pistol engraved with the phrase “NEVER
OUT OF THE FIGHT” and GE SONGTAO’s initials, “G.S.T.”
On or about April 25, 2017, FAN YANG directed the engraving
company to send the Sig Sauer pistol to a federally licensed firearms
dealer in Orange Park, Florida.

On or about April 30, 2017, FAN YANG took possession of the Sig

Sauer pistol from the firearms dealer in Orange Park.

8
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 9 of 22 PagelD 2854

f)

8)

h)

On or about April 30, 2017, in connection with taking possession of
the Sig Sauer pistol, FAN YANG executed a Firearms Transaction
Record (also known as ATF-form 4473). On that form, FAN
YANG falsely and fraudulently certified that he was the actual
transferee/buyer of the Sig Sauer pistol.

On or about June 28, 2017, YANG YANG sent GE SONGTAO an
email to which she attached an expense report, charging GE
SONGTAO for the Sig Sauer pistol, its engraving, and the cost of a
background check, against the balance of the $40,000 that Shanghai
Breeze had wired to BQ Tree LLC on or about March 20, 2017.

In or about December 2017, YANG YANG rented a nearby storage
unit in which to store GE SONGTAO’s possessions, including the
Sig Sauer firearm.

On or about January 3, 2018, YANG YANG sent GE SONGTAO
and ZHENG YAN an email to which she attached an expense
report, charging GE SONGTAO for the storage unit. This was the
first of a series of emails to which YANG YANG attached expense
reports, charging GE SONGTAO for the rental of storage units for

the Sig Sauer firearm and other property.
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 10 of 22 PagelD 2855

j) On or about May 8, 2018, Shanghai Breeze wired $45,000 to BQ
Tree LLC’s checking account.

k) On or about May 25, 2018, FAN YANG purchased a Glock pistol
and spare firearms magazines for approximately $716 from a
federally licensed firearms dealer in Orange Park, Florida.

1) On or about May 25, 2018, in connection with taking possession of
the Glock pistol, FAN YAN G executed a Firearms Transaction
Record. On that form, FAN YANG falsely and fraudulently
certified that he was the actual transferee/ buyer of the Glock pistol.

m) On or about June 1, 2018, approximately $716 was transferred from
BQ Tree LLC’s checking account to FAN YANG’s personal
checking account.

n) Onor about June 30, 2018, YANG YANG sent GE SONGTAO
and ZHENG YAN an email to which she attached an expense
report, charging GE SONGTAQO for the Glock pistol and extra
magazines, against the balance of the $45,000 that Shanghai Breeze
had wired to BQ Tree LLC on or about May 8, 2018.

All in violation of 18 U.S.C. § 371.

10
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 11 of 22 PagelD 2856

COUNT TWO
(False Statement to Federally Licensed Firearms Dealer)

1. The Grand Jury realleges and incorporates by reference the
allegations in paragraphs | through 11 of the above Background section and
paragraphs 3 through 8(i) of Count One as though fully set forth herein.

2. On or about April 30, 2017, in the Middle District of Florida, in
connection with the acquisition of a firearm, that is a Sig Sauer pistol, from a
federally licensed firearms dealer, the defendant,

FAN YANG,
knowingly made a false and fictitious written statement intended and likely to
deceive the firearms dealer with respect to a fact material to the lawfulness of
the sale and disposition of the Sig Sauer pistol, that is, FAN YANG falsely
represented in writing on a Firearms Transaction Record (also known as ATF-
form 4473) that he was the actual transferee/buyer of the Sig Sauer pistol
when, at that time, FAN YANG was purchasing the Sig Sauer pistol on behalf
of someone else, specifically, GE SONGTAO who, as an alien admitted to the
United States on a nonimmigrant visa, was prohibited from purchasing and

possessing firearms.

All in violation of 18 U.S.C. §§ 922(a)(6) and 924(a)(2).

1]
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 12 of 22 PagelD 2857

COUNT THREE
(False Statement to Federally Licensed Firearms Dealer)

1. The Grand Jury realleges and incorporates by reference the
allegations in paragraphs 1 through 11 of the above Background section and
paragraphs 3 through 7 and paragraphs 8(j) through 8(n) of Count One as
though fully set forth herein.

2. On or about May 25, 2018, in the Middle District of Florida, in
connection with the acquisition of a firearm, that is a Glock pistol, from a
federally licensed firearms dealer, the defendant,

FAN YANG,
knowingly made a false and fictitious written statement intended and likely to
deceive the firearms dealer with respect to a fact material to the lawfulness of
the sale and disposition of the Glock pistol, that is, FAN YANG falsely
represented in writing on a Firearms Transaction Record (also known as ATF-
form 4473) that he was the actual transferee/buyer of the Glock pistol when,
at that time, FAN YANG was purchasing the Glock pistol on behalf of
someone else, specifically, GE SONGTAO who, as an alien admitted to the
United States on a nonimmigrant visa, was prohibited from purchasing and

possessing firearms.

All in violation of 18 U.S.C. §§ 922(a)(6) and 924(a)(2).

12
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 13 of 22 PagelD 2858

COUNT FOUR
(False Statement within the Executive Branch’s Jurisdiction)

1. The Grand Jury realleges and incorporates by reference the
allegations in paragraphs 1 through 11 of the above Background section and
paragraphs 3 through 8(n) of Count One as though fully set forth herein.

I. Introduction

2. United States government employees with access to classified
information, including members of the U.S. military like FAN YANG, are
subject to background investigations to determine whether giving such
employees access to classified information is consistent with the interests of
national security. After being given access to classified information, such
employees are the subject of periodic reinvestigations. As part of this
assessment, background investigators evaluate a variety of factors, including
the employee’s close and continuing contacts with foreign nationals to, among
other things, assess whether the employee is free from conflicting allegiances
and the potential for coercion. To make this determination, investigators rely
in part on employees’ submission of information through the Electronic
Questionnaires for Investigations Processing (e-QIP) system, which asks
employees to provide information material to their fitness to hold a security

clearance.

13
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 14 of 22 PagelD 2859

3. Under the section “Penalties for Inaccurate or False Statements,”
the e-QIP form states the following:

The U.S. Criminal Code (title 18, section 1001) provides that
knowingly falsifying or concealing a material fact is a felony
which may result in fines and/or up to five (5) years
imprisonment. In addition, Federal agencies generally fire, do
not grant security clearance, or disqualify individuals who have
materially and deliberately falsified these forms, and this remains
a part of the permanent record for future placements. Your
prospects of placement or security clearance are better if you
answer all questions truthfully and completely. You will have
adequate opportunity to explain any information you provide on
this form and to make your comments part of the record.

4, Under “Statement of Understanding” the e-QIP form states:

I have read the instructions and I understand that if I withhold,

misrepresent, or falsify information on this form, I am subject to

the penalties for inaccurate or false statement (per U.S. Criminal

Code, Title 18, section 1001), denial or revocation of a security

clearance, and/or removal and debarment from Federal Service.

5. On or about January 7, 2019, in support of the renewal of his
Top Secret security clearance, FAN YANG completed and electronically
submitted his e-QIP form.

6. In e-QIP Section 10, under the heading Foreign Passport,
the first question reads: “Have you EVER been issued a passport (or
identity card for travel) by a country other than the U.S.?” FAN

YANG answered “Yes” to this question. Further, he provided certain

information about a passport issued to him by the PRC, including his

14
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 15 of 22 PagelD 2860

estimate that, on September 1, 2006, this passport expired. FAN
YANG further represented that “The passport was cut by USCIS
around the above expiration date, then returned to Chinese consulate in
New York by mail.” A subsequent question reads: “Do you have an
additional foreign passport (or identity card for travel) to report?”

FAN YANG answered “No” to this question.

7. In e-QIP Section 13A — Employment Activities, employees are
directed to “List all of your employment activities, including unemployment
and self-employment, beginning with the present and working back 10 years.”
FAN YANG did not list his employment (or self-employment) with BQ Tree
LLC or any of BQ Tree LLC’s purported or prospective clients, such as
Shanghai Breeze or GE SONGTAO.

8. In e-QIP Section 19 - Foreign Contacts, the first question reads:

Do you have, or have you had, close and/or continuing contact

with a foreign national within the last seven (7) years with whom

you, or your spouse .. . are bound by affection, influence,

common interest, and/or obligation?

FAN YANG falsely answered “No” to this question and did not disclose the

longstanding personal and business relationships that FAN YANG and

YANG YANG had with GE SONGTAO and ZHENG YAN.

15
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 16 of 22 PagelD 2861

9. In e-QIP Section 20A — Foreign Activities, Subsection Foreign
Financial Interests Controlled on Your Behalf, the first question reads: “Have
you. .. EVER had any foreign financial interests (such as . . . bank accounts
.. .) in which you or they have direct control or direct ownership?” The
second question in this section reads: “Have you... EVER had any foreign
financial interests that someone controlled on your behalf?” FAN YANG
falsely answered “No” to both of these questions, failing to disclose that, in or
about 2013, he had a bank account with the Bank of China, over which he had
given power of attorney to a third party.

10. IJne-QIP Section 20B — Foreign Business, Professional Activities,
and Foreign Government Contacts, the first question reads: “Have you in the
last seven (7) years provided advice or support to any individual associated
with a foreign business or other foreign organization that you have not
previously listed as a former employer? (Answer 'No' if all your advice or
support was authorized pursuant to official U.S. Government business.)”

FAN YANG falsely answered “No” to this question, did not otherwise list
Shanghai Breeze or any foreign businesses or other foreign organizations
among his former employers, and did not disclose his employment with BQ
Tree LLC, including his efforts with YANG YANG in or about April 2017, to

organize firearms training sessions for a Chinese client.

16
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 17 of 22 PagelD 2862

11. A later question in e-QIP Section 20B reads: “Has any foreign
national in the last seven (7) years offered you a job, asked you to work as a
consultant, or consider employment with them?” FAN YANG answered
“Yes” to this question, but in response to the follow up question, “Did you
accept the offer?” he falsely answered, “No.” Where the form directs,
“Provide explanation,” FAN YANG stated that in late 2017, GE SONGTAO
had offered FAN YANG a position as a “Consultant/ U.S. representative for
his Chinese business,” which according to FAN YANG, “import{[s]
speedboats from the U.S. for sale in China.” FAN YANG stated that he
informed GE SONGTAO that he was still in the Navy and could not take on
additional work. This is FAN YANG’s only reference in his e-QIP
submission to GE SONGTAO and GE SONGTAO’s business.

IJ. The Charge

12. Onor about January 7, 2019, in the Middle District of Florida, in
a matter within the jurisdiction of a department and agency of the United
States, the defendant,

FAN YANG,
did knowingly and willfully make and use a writing and document containing
materially false, fictitious, and fraudulent representations and entries to the

United States Government, to wit, a written e-QIP form, in which he:

17
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 18 of 22 PagelD 2863

(i) fraudulently represented that the only passport issued to him by the
PRC had been cut up and mailed to the Chinese consulate in New
York;

(ii) fraudulently failed to disclose his employment by BQ Tree LLC;
(iii) falsely denied having, and having had, close and/or continuing
contact with a foreign national within the last seven years with whom
he or his spouse was bound by affection, influence, common interest,
and/or obligation;

(iv) falsely denied having had any foreign financial interests;

(v) falsely denied having had any foreign financial interests that
someone controlled on his behalf; and

(vi) falsely denied having provided, in the last seven years, advice or
support to any individual associated with a foreign business or other
foreign organization.

All in violation of 18 U.S.C. § 1001(a).

18
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 19 of 22 PagelD 2864

FORFEITURE

1. The allegations contained in Counts One are incorporated by
reference for the purpose of alleging forfeiture pursuant to the provisions of 18
U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

2. Upon conviction of a conspiracy to violate 18 U.S.C. § 922, in
violation of 18 U.S.C. § 371, the defendant,

FAN YANG,
shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28
U.S.C. § 2461(c), any property, real or personal, which constitutes or is
derived from proceeds traceable to the offense.

3. The allegations contained in Counts Two and Three are
incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

4, Upon conviction of a violation of 18 U.S.C. § 922(a)(6), the
defendant,

FAN YANG,
shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C.

§ 2461(c), all firearms and ammunition involved in or used in the violation.

19
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 20 of 22 PagelD 2865

5. The property to be forfeited includes, but is not limited to, a Sig _

Sauer MK25 P226 Pistol 9mm, Serial Number 47A 192149, and a Glock

Model 19X Pistol 9mm, Serial Number BHNG648.

6. If any of the property described above, as a result of any act or

omission of the defendant:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third
party;

has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property which cannot be

divided without difficulty,

20
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 21 of 22 PagelD 2866

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

 

A TRUE BILL,
Foreperson
MARIA CHAPA LOPEZ JOHN C. DEMERS
United States Attorney Assistant Attorney General

National Security Division
By: By: aE

Michael J. Godolican «- Heather M. idt
Assistant United States Attorney Senior Tr4l Attorney
Counteyintelligence-Export
a Control Section
By: Lu

“Frank M. Talbot
Assistant United States Attorney
Chief, Jacksonville Division

pp ET

t Cherie L. KrigSman
° Assistant Whites States Attorney
Chief, National Security and

Cybercrime Section

21
Case 3:19-cr-00192-HES-JRK Document 282 Filed 11/19/20 Page 22 of 22 PagelD 2867

FORM OBD-34
11/9/20 Revised No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

THE UNITED STATES OF AMERICA

 

 

VS.
FAN YANG
INDICTMENT
Violations: Ct. 1: 18 U.S.C. § 371
Ct. 2-3: 18 U.S.C. § 922(a)(6)
Ct. 4: 18 U.S.C. § 1001 (a)
A true bill,

Foreperson

 

Filed in open court this Ia day

of November, 2020.

nace. euth

 

Clerk

 

Bail $

 

 

GPO 863 525
